Title: To James Madison from William Riggin, 1 January 1809
From: Riggin, William
To: Madison, James



Sir,
Trieste 1st. January 1809.

I had this honor on the 21 July past, Since which no opportunity for the United States has ocurred to forwar a letter, nor have I at present any prospect of a Safe conveyance for this.
The decrees of this Government against the flag of the united States Still exists and have been enforced in two instances  The first was in the Case of the Brig Rebecca, William Wilson Master of Alexandria.  She arrived at a Small neighbouring port called Fortaré on the 26 August with a Cargo of Sugar, Coffee and Logwood from Malta.  She was ordered to depart immediatly, but the Captain having Stated to the Authorities there that his Vessel was in a leaky condition and that he was in want of provisions, permission to Supply his actual wants was granted, and on the 13 Septbr. She departed without having landed any part of her Cargo or having been admitted to prattique.  Consequently the Ships papers never came into my hands.
The Second and last is the Brig Drummond registered at Philadelphia and owned by Mr. William Waln of that place, measuring P Register 207 15/ 95 Tons whereof William Bulter is master, laden with Sugar Coffee and Logwood.  The Cargo is owned by the Said Mr. Wm. Waln of Philadelphia, John & Samuel Wells of Boston and Mr. David Offley of the former place and Supercargo on board.  This Vessel Came with a bill of Health from Cadize but I understand She was laden with the present Cargo at London.  She ran on Shore about three leagues from this port, and permission was immediatly granted to Send lighters to her assistance which brought the Cargo into port and deposited the Same under the Keys of Government; the Brig entered the Port and had permission to repair with order to effect them without delay and then to receive her original Cargo on board and proceed beyond the Austrian limits.  In the mean time a petition in the name of the Captain was Sent to the Court of Vienna praying permission to Exchange this Cargo here for the productions and manufactories of the Country, to which no answer has been received and consequently the original Cargo will in a few days be reshiped, but I do not Know the future destination of this Vessel.
This Country continues her profession of Neutrality.  At the same time She is augmenting her army and organising the Militia throughout the Austrian States, and the diet of Hungary have voted Men and Money to be at the disposition of the Emperor under Certain circumstances.
The free passage of french troops from Italy to Istria and Dalmatia is continued and it is Supposed there are about twelve thousand men in these two places including Ragusa and the Boca di Cataro.
The Russian Squadron of four Sail of the line with Several Smaller Vessels remain in this Port without any appearent intention of moving and the English Keep up a Small Squadron of light Ships in these Seas.  I have the honor to be with perfect respect and Consideration Sir Your Very Obedient Servant

Will. Riggin

